UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             2/14/2020
 Bernhard Kuhmstedt,

                                Plaintiff,
                                                             1:19-cv-09809 (GBD) (SDA)
                    -against-
                                                             ORDER SCHEDULING
 Complex Media, Inc.,                                        SETTLEMENT CONFERENCE

                                Defendant.



STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

        The parties are directed to appear, via telephone, for a settlement conference in the

above-captioned action on Monday, February 24, 2020 at 2:30 p.m. The parties must comply with

the Settlement Conference Procedures for Magistrate Judge Stewart D. Aaron, available at

https://nysd.uscourts.gov/hon-stewart-d-aaron. In accordance with the Court’s procedures,

Plaintiff and a representative of Defendant must participate in the conference in addition to

counsel. The parties shall call the Court’s conference line at 212-805-0110 once all parties are on

the line.

SO ORDERED.

DATED:         New York, New York
               February 14, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
